DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bench" in the limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Tittle et al. U.S. Pub. No. 2016/0134140 (“Tittle”) in view of Gonzalez Hernandez et al. U.S. Patent No. 2015/0102714 (“Gonzalez Hernandez”) and WOOD et al. U.S. Pub. No. 2013/0228535 (“WOOD”).
Regarding claim 7 as best understood, Tittle discloses an urban bank for parking and vehicle charging, comprising:
whose access to the user is managed by at least one control unit and conventional media that transmit vehicle data as well as enables remote assistance or management, (see at least [¶ 0045] The processor block 608 can include a system display to display the status of the station 100. Each of the components in the electronic circuitry 600 can be appropriately secured to the station 100.)
allowing vehicles to charge when they have power from a network and / or battery, either through a cable or through wireless transmission (see at least [Fig. 2] #206 AND [¶ 0034] The circuitry 204 can be coupled to energy receiving components (e.g., solar panels) (not shown in FIG. 2) for receiving energy and processing the received energy into electrical power. The circuitry 204 can provide that electric power to at least one retractable power cord 206.) 

the bank presents two lateral coverings as well as separations for the creation of different individualized cabins formed by laminated material joined to the bank; (see at least [Fig. 9] AND [¶ 0022] FIG. 9 shows a bicycle in a position for being introduced in one of the compartments of the modular parking place.)

    PNG
    media_image1.png
    569
    543
    media_image1.png
    Greyscale
 

Fig. 1: Cabin Stalls for Individual Bicycles

the bank further comprises doors to allow or deny access to these cabins (see at least [¶ 0007] The modular parking place for bicycles object of the present invention has a structure which is formed by one or more compartments, each intended for housing a bicycle, each compartment having a protective cover and a front door for introducing the bicycle.)
Thus, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Gonzalez Hernandez teaches modular parking place for bicycles, formed by one or more compartments, each intended 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tittle and incorporate the teachings of Gonzalez Hernandez by modifying the bank to include individualized cabins formed by laminated material joined to the bank. Doing so allows storing scooters individually, thus protecting them from adverse weather conditions and from theft or acts of vandalism.
Furthermore, Gonzalez Hernandez teaches parallel panels to make up a storage area for bicycles and scooters. Said panels can also be used as a backrest for pedestrians, but fails to disclose a benching area that is incorporated in the bicycle and scooter storage system. 
However, WOOD teaches a surface generated by two planes substantially forming a right angle that define a seat and a backrest, from which a laminar portion emerges substantially parallel to the ground that extends an area for the location of vehicles; (see at least [Fig. 3] AND [¶ 0036] In some variations of the system, the system may act as bicycle storage as well as functional seating and/or storage.)

    PNG
    media_image2.png
    247
    400
    media_image2.png
    Greyscale

Fig. 2: Bicycle Compartment and User Bench


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tittle in view of Gonzalez Hernandez and incorporate the teachings of Wood by modifying the bank wherein a bench to be incorporated in the design of the storage compartments for pedestrians to utilize. Doing so allows storing scooters individually as well as offering an aesthetically pleasing unit that allows for both storing scooters as well as acting as a bench for pedestrians to utilize as an available seating area.

Regarding claim 8 as best understood, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Tittle fails to explicitly disclose the bank wherein the separations that make up the individual cabins perpendicular to the plane that defines the back of the bank, the access doors being perpendicular to said separations and parallel to the plane of the backrest.
However, Gonzalez Hernandez teaches the urban bank for parking and charging of vehicles according to claim 7, wherein, by finding the separations that make up the individual cabins perpendicular to the plane that defines the back of the bank, the access doors being perpendicular to said separations and parallel to the plane of the backrest ((see at least [Fig. 9] AND [¶ 0022] FIG. 9 shows a bicycle in a position for being introduced in one of the compartments of the modular parking place.)

    PNG
    media_image1.png
    569
    543
    media_image1.png
    Greyscale
 

Fig. 1: Cabin Stalls for Individual Bicycles

Thus, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Gonzalez Hernandez teaches modular parking place for bicycles or scooters, formed by individual cabins perpendicular to the plane that defines the back of the bank, the access doors being perpendicular to said separations and parallel to the plane of the backrest.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tittle and incorporate the teachings of Gonzalez Hernandez by modifying the bank to include individualized cabins formed by laminated material joined to the bank. Doing so allows storing scooters individually, thus protecting them from adverse weather conditions and from theft or acts of vandalism from all directions.

Regarding claim 9 as best understood, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the 
However, Wood teaches the urban bank according to claim 7, further comprising finding the separations that make up the individualized cabins parallel to the plane defining the backrest by finding the access doors located on the sides of the bench (see at least [Fig. 3] AND [¶ 0036] In some variations of the system, the system may act as bicycle storage as well as functional seating and/or storage. For example, the user merely puts its items into the storage compartments and then inserts and locks their bike to secure the belongings therein. The size of variations involving benches may be adjusted to increase or decrease maximum seating space depending on the needs of the particular area in which the system is employed.)

    PNG
    media_image2.png
    247
    400
    media_image2.png
    Greyscale

Fig. 2: Bicycle Compartment and User Bench

Thus, Tittle in view of Gonzalez Hernandez discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Wood teaches the bank to have the allow for a bench to be incorporated in the design of the storage compartments for pedestrians to utilize.


Regarding claim 10 as best understood, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Tittle fails to explicitly disclose the bank has at least one lift located on the floor of the cabins.
However, Gonzalez Hernandez teaches the urban bank according to claim 7, wherein the bank has at least one lift located on the floor of the cabins and arranged alternately therein (see at least [¶ 0024] A longitudinal channel (5) guiding the bicycle (1) when it is introduced into the compartment (2) is arranged in the lower portion of the compartment (2) on the ground. AND [¶ 0032] In another configuration, the longitudinal channel (5) does not have the inclined ramp (5.1); in this case, the side bars (5.2) are parallel to the ground.)
Thus, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Gonzalez Hernandez teaches the bank has at least one lift located on the floor of the cabins.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tittle and incorporate 

Regarding claim 11 as best understood, Tittle discloses the urban bank according to claim 7, further comprising using an external surface of the banks for placement of solar panels (see at least [¶ 0029] In some implementations, the housing 102 can be used to enclose energy receiving components (e.g., solar panels, etc.), where the energy receiving components (not shown in FIG. 1) can be coupled to the side portions 104.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. WO 2017217936 (“WANG”) as applied to claim 7 above, and further in view of WANG et al. WO 2017217936 (“WANG”).
Regarding claim 12 as best understood, Tittle discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. Tittle fails to explicitly disclose at least one vending machine for sale in at least one of the individualized booths.
However, WANG teaches the urban bank according to claim 7, further comprising having at least one vending machine for sale in at least one of the individualized booths (see at least [¶ 0057] Upon coupling, the docking station, the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.)
Thus, Tittle in view of Gonzalez Hernandez discloses a charging station having a housing, which includes an interior portion and at least one movable panel for enclosing the interior portion. WANG teaches at least one vending machine for sale in at least one of the individualized booths.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tittle in view of Gonzalez Hernandez and incorporate the teachings of WANG by modifying the bank wherein at least one vending machine for sale in at least one of the individualized booths. Doing so allows storing scooters individually as well as incorporating a separate system for users to interact with the storage compartments through a vending machine system allowing for the sales/renting of the stored/available scooters using traditional payment options without the need of a mobile application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668